Deny and Opinion Filed October 21, 2021




                                S  In The
                          Court of Appeals
                   Fifth District of Texas at Dallas
                            No. 05-21-00899-CV

                       IN RE KYLE CHRON, Relator

         Original Proceeding from the 219th Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 219-05269-2021

                                   ORDER
                   Before Justices Molberg, Reichek, Smith

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus. We also DENY relator’s motion to stay as moot.




                                        /Amanda L. Reichek/
                                        AMANDA L. REICHEK
                                        JUSTICE